Case: 22-60032     Document: 00516226064         Page: 1     Date Filed: 03/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 4, 2022
                                  No. 22-60032
                                                                       Lyle W. Cayce
                                                                            Clerk

   National Labor Relations Board,

                                                                      Petitioner,

                                       versus

   Southwest Displays and Events, doing business as
   SWXGlobal Design & Production,

                                                                     Respondent.


               Application for Summary Entry of a Judgment of the
                         National Labor Relations Board
                            NLRB No. 16-CA-264618


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Southwest Displays and Events makes and delivers tradeshow
   exhibits. With certain exclusions, all its employees performing “production
   work” in its Dallas-based plant belong to a Union. The Union’s relationship
   with Southwest, though, turned sour in the summer of 2020. That was when


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60032          Document: 00516226064             Page: 2      Date Filed: 03/04/2022




                                          No. 22-60032


   Southwest withdrew its recognition of the Union. 1 It also refused to give the
   Union requested health-and-safety information.
           The Union complained to the National Labor Relations Board. The
   NLRB filed a complaint against Southwest. An Administrative Law Judge
   found that Southwest violated the National Labor Relations Act by both
   withdrawing its recognition of the Union and refusing to provide it with the
   requested health-and-safety information. The NLRB’s Board then
   transferred the case to itself. It informed Southwest that it had about a month
   to file exceptions to the ALJ’s decision. See 29 C.F.R. § 102.46. Otherwise,
   the ALJ’s decision was liable to stick. See id. § 102.48. Southwest never did.
   The Board adopted the ALJ’s decision, and now asks us for a summary entry
   of judgment to enforce its order.
           Congress has provided that “[n]o objection that has not been urged
   before the Board . . . shall be considered by the court, unless the failure or
   neglect to urge such objection shall be excused because of extraordinary
   circumstances.” 29 U.S.C. § 160(e). And we have emphasized that “fail[ing]
   to comply with the [Board’s] regulations requiring the filing of written
   exceptions” entitles the Board to summary entry of judgment. N.L.R.B. v.
   Mooney Aircraft, Inc., 310 F.2d 565, 566 (5th Cir. 1962) (per curiam).
   Southwest, for its part, does not dispute the facts. It only disputes that its
   conduct amounted to an FLSA violation. But that is a merits dispute, and
   disputing the merits is not the kind of extraordinary circumstance that
   exempts companies from the Board’s procedural rules. Therefore, IT IS
   ORDERED that the Petitioner’s application for summary entry of a
   judgment enforcing an order of the NLRB is GRANTED.



           1
               Southwest about-faced its withdrawal of recognition about a year later, in June
   2021.




                                                 2